Citation Nr: 1534482	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for panic disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. It was before the Board in July 2014, when it was remanded for further development.

In June 2013, the Veteran testified before the undersigned at a Travel Board hearing. A transcript of this hearing is of record.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The Veteran changed representatives in May 2014 when he executed a new VA Form 21-22, and he is now represented by the Connecticut Department of Veterans Affairs.


FINDINGS OF FACT

1. As of the July 8, 2014 VA examination, the Veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity.
 
2. Service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent disability rating for panic disorder without agoraphobia are met, but only as of July 8, 2014. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9412 (2015).

2. The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A letter October 2011 notified the claimant as to the types of medical and lay evidence he may provide (or request VA to obtain) to demonstrate a worsening or increase in the severity of his service-connected disability and as to how VA determines disability ratings. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains STRs, VA medical records (VAMRs), and private medical records (PMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examiners reviewed the Veteran's VAMRs and other pertinent documents, conducted examinations, and clearly indicated the Veteran's present level of disability related to his panic disorder. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The examinations are adequate to decide the claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Increased Rating Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

The RO rated the Veteran's panic disorder 30 percent disabling pursuant to DC 9412 (panic disorder and/or agoraphobia). 38 C.F.R. § 4.130, DC 9412.

According to the General Rating Formula for Mental Disorders, a higher 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In January 2011, a VA examiner noted the Veteran reported rapid onset panic attacks lasting for 30 to 45 minutes. The Veteran stated he avoided social outings where he feared he would have a panic attack, and he reported developing panic attacks on the job when he could not complete his assigned work. The examiner made a diagnosis of panic disorder without agoraphobia, but also noted the Veteran had social anxiety disorder that predated service and a long history of cognitive difficulties consistent with a diagnosis of mild mental retardation. The examiner noted that while the Veteran was currently unemployed due primarily to a physical injury, his anxiety posed a significant barrier to his ability to interact appropriately within social situations.

In November 2011, a VA examiner noted that in addition to the panic disorder, the Veteran also had depressive disorder related to a post-service workplace accident in which he was seriously injured. The examiner reported that the Veteran had symptoms of a pounding heart, sweating, trembling, and fear of losing control related to his panic disorder, and that he had panic attacks weekly or less often. His other psychiatric symptoms were noted to be related to his depressive disorder and cognitive difficulties. The examiner further noted that the Veteran's mental retardation had caused lifelong difficulties socially and occupationally, and it was this diagnosis that caused 90 percent of his occupational and social impairment as opposed to the panic disorder. The examiner stated the panic disorder had not worsened since the earlier January 2011 VA examination.

In July 2014, a VA examiner noted the Veteran had diagnoses of panic disorder due to service; major depressive disorder due to the work accident, exacerbated by a recent stroke that resulted in limb amputation; and major neurocognitive disorder related to the stroke. The examiner noted the only symptoms attributable to the panic disorder were anxiety and panic attacks. The Veteran reported an increase in anxiety and panic attacks due to feeling trapped from his compromised mobility related to his stroke and amputation. He reported having panic attacks several times per week. The examiner noted the Veteran's panic disorder was causing mild to moderate impairment in social and vocational functioning.

The information in his VA treatment records is consistent with the results of his VA examinations.

The Veteran's panic disorder warrants a 50 percent disability rating, but only as of the VA examination on July 8, 2014, when the evidence reflects that the Veteran suffered several panic attacks per week.

A rating higher than 30 percent is not warranted prior to the July 2014 VA examination, as he only had panic attacks weekly or less often then. A rating higher than 50 percent is not warranted after the July 2014 VA examination, as the evidence does not reflect that he had near-continuous panic or that his panic disorder caused total occupational and social impairment.

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis. The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased or higher initial evaluation. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter. Barringer v. Peake, 22 Vet. App. 242 (2008). He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2015).

If the claimant or the evidence raises the question of entitlement to an increased or higher initial rating an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability. Thun v. Peake, 22 Vet. App. 111, 118 (2008). If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary. Id. If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate. The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization." Id.

Here, rating criteria reasonably describe the level of severity and symptomatology of the Veteran's panic disorder. His assigned evaluation contemplates not only the nature of his panic disorder symptomatology, but also how the symptomatology affects his ability to function occupationally and socially. Thus, referral for extraschedular consideration is not warranted.

Merits of the TDIU Claim

A TDIU may be granted when a claimant's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2015). If a claimant has only one disability, however, this disability must be ratable at 60 percent or more. If he has two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).

The Veteran's service-connected disabilities are his panic disorder and residuals of a left thumb laceration. At the time the Veteran filed his claim for a TDIU, his panic disorder was rated as 30 percent disabling and his residuals of a left thumb laceration was 10 percent disabling, for a combined disability rating of 40 percent. As of July 2014, his panic disorder is 50 percent disabling and his residuals of a left thumb laceration is still 10 percent disabling, for a combined disability rating of 55 percent.

At no time during the pendency of his claim, including considering the higher rating assigned here, has the Veteran met the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a). As such, the claim of entitlement to TDIU on a schedular basis prior to September 9, 2008, must be denied.

The Board has also considered whether referral for consideration of TDIU on an extraschedular basis is warranted. See 38 C.F.R. § 4.16(b) (2015). However, the competent evidence of record does not indicate the Veteran was unemployable during this period due solely to his service-connected disabilities. While the Veteran was unemployed, the record indicates it was because of a physical injury from work, and later due to residuals of a stroke. While the VA examiners have noted that his panic disorder may have caused some occupational impairment, they noted his cognitive difficulties caused the majority of his occupational and social impairment. As such, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).


ORDER

A disability rating of 50 percent is granted for panic disorder, but only as of July 8, 2014.

Entitlement to a TDIU is denied.



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


